    Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 1 of 49 PAGEID #: 295




                         SETTLEMENT AGREEMENT AND RELEASE

        WHEREAS, Jeffrey Davis and Tiffany Carroll (collectively, “Named Plaintiffs”) filed a
civil action on November 8, 2018, individually and on behalf of all other allegedly similarly-
situated persons, against Defendant World Wide Consulting Services, Inc. (“WWCS”),
Defendant Peter D. Ferrigan (“Ferrigan”), and Defendant Jeff Wyler Automotive Family, Inc.
(“Jeff Wyler Auto”) in the United States District Court for the Southern District of Ohio, Case
No. 1:18-cv-00771 (“the Lawsuit”);

       WHEREAS, the Lawsuit asserts various causes of action arising from the purported
employment relationship or job applicant relationship between Named Plaintiffs and the class
they seek to represent and Jeff Wyler Auto, including but not limited to claims under the Ohio
Constitution, Ohio’s Deceptive Trade Practices Act, and the Fair Labor Standards Act;

        WHEREAS, the Lawsuit alleges that Jeff Wyler Auto failed to pay individuals for the
time they spent in sales training classes conducted by Ferrigan or WWCS at certain dealerships
in the Jeff Wyler Auto family of companies (“WWCS training” or “WWCS training class”), that
Jeff Wyler Auto should have reimbursed those individuals for certain expenses associated with
the WWCS training classes, and that Jeff Wyler Auto engaged in fraud by promising to hire
WWCS training class participants but failed to do so;

       WHEREAS, Plaintiffs’ Lawsuit also alleges that Jeff Wyler Auto collected various
personality data, private health information, and other personally identifying information from
WWCS training class participants in violation of federal and Ohio law;

       WHEREAS, Jeff Wyler Auto denies all of the Named Plaintiffs’ allegations of improper
pay practices and other wrongdoing;

       WHEREAS, Named Plaintiffs and Jeff Wyler Auto (the “Parties”)1 engaged in months of
discovery and multiple rounds of settlement conferences;

         WHEREAS, it is now the desire of the Parties to fully, finally, and forever memorialize,
settle, compromise, and discharge all disputes and claims that have been brought in the Lawsuit
or that reasonably arise out of the facts alleged in the Lawsuit, i.e., the alleged practices set forth
in the pleadings in the Lawsuit;

       WHEREAS, the Parties have agreed to ask the District Court to certify a class action
under Fed. R. Civ. P. 23(b)(3) and a collective action under the Fair Labor Standards Act
(“FLSA”) in order to resolve the claims Named Plaintiffs asserted on their own behalf and as
representatives of a class of similarly situated individuals, as set forth in the Lawsuit;



1
 Ferrigan and WWCS have failed to make an appearance in the Lawsuit and the Court has entered default against
both of them (CM/ECF Document 25). Ferrigan and WWCS are not parties to this Settlement Agreement and
Release (“Agreement”).


                                                     1
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 2 of 49 PAGEID #: 296




        WHEREAS, the Parties stipulate that, subject to approval by the District Court, the class
and collective action will be certified for settlement purposes only. If the Court does not both
certify the class and collective action and find this Agreement to be fair, reasonable, and
adequate, this Agreement is null and void.

        NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties enter into this Settlement Agreement and Release (“Agreement”), subject to
the Court’s approval, as follows:

                                            Definitions

       a.      The “Settlement Class” or the “Class” consists of all persons who within the
three-year period prior to the filing of the Complaint (that is, going back to November 8, 2015)
attended WWCS training run by Ferrigan or WWCS at a location owned or operated by Jeff
Wyler Auto.

        b.     “Class Member” means an individual who within the three year period prior to the
filing of the Complaint (that is, going back to November 8, 2015) attended WWCS training run
by Ferrigan or WWCS at a location owned and operated by Jeff Wyler Auto, and who has not
opted out of the Rule 23(b)(3) class, or who has opted in to the FLSA class.

        c.     “Identified Class Member” means an individual whose identity is presently
known to Named Plaintiffs and Jeff Wyler Auto and who is known to have attended WWCS
training run by Ferrigan or WWCS at a location owned or operated by Jeff Wyler Auto between
November 8, 2015 and the present. Identified Class Members are listed in the attached Exhibit A.

         d.     “Possible Class Member” means an individual who has been identified by Jeff
Wyler Auto as having completed a drug test for purposes of employment with Jeff Wyler Auto
during one of the weeks in which WWCS performed training classes at Jeff Wyler Auto
locations, but who may or may not have actually attended a WWCS training class. The current
list of Possible Class Members is attached as Exhibit B. If additional Possible Class Members are
identified prior to the mailing of the Notice described in Section 5(d) below, such individuals
will be added to Exhibit B.

       e.    “Potential Class Members” refers to all Identified Class Members and Possible
Class Members.

         f.     “Released Parties” refers to and includes Jeff Wyler Auto, Jeff Wyler Auto’s
present and former subsidiaries, divisions, parent companies, holding companies, stockholders,
shareholders, officers, directors, employees, agents, servants, representatives, attorneys, insurers,
affiliates, and the successors, heirs and assigns of any such entity or person, as well as any
individual that could be included within the definition of “employer” under either the Fair Labor
Standards Act (“FLSA”) or the Ohio wage and hour law, including but not limited to all officers,
directors, and managers of Jeff Wyler Auto in their business or personal capacities and all Jeff
Wyler dealerships and the corporate entities that own and/or operate those dealerships.
Defendants Ferrigan and WWCS are not released parties.

                                                 2
    Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 3 of 49 PAGEID #: 297




        g.       The “Parties” refers collectively to Named Plaintiffs and Jeff Wyler Auto.

      h.    “Class Counsel” refers to Burg Simpson Eldredge Hersh & Jardine P.C. and
Godbey Law.

        i.       “Defense Counsel” refers to Jackson Lewis P.C.

        j.       “Claims Administrator” refers to Archer Systems, LLC.2

        k.      “Lawsuit” means Jeffrey Davis, et al. v. World Wide Consulting Services, Inc., et
al., U.S. District Court for the Southern District of Ohio, Case No. 1:18-cv-00771.

        l.      “Effective Date” is defined as the later of: (i) the date when the time for appealing
the final approval of this Agreement has expired; or (ii) the date of the final resolution of any
appeal of the final approval of this Agreement if an appeal has been filed and not dismissed.

        m.      “Attorneys’ Fees Effective Date” – If the Court approves Class Counsel’s
Attorneys’ Fees and Costs in the final Order approving this Agreement, the Attorneys’ Fees
Effective Date is the same as the Effective Date. In the event the Court approves Class Counsel’s
Attorneys’ Fees and Costs in an order separate from the final Order approving this Agreement,
the Attorneys’ Fees Effective Date is the later of: (i) the date when the time for appealing the
Order Approving Class Counsel’s Attorneys’ Fees and Costs has expired; or (ii) the date of the
final resolution of any appeal of the Order Approving Class Counsel’s Attorneys’ Fees and Costs
has been filed and not dismissed.

                                         The Settlement Terms

       1.       Settlement Class: For settlement purposes only, the Parties have agreed to
support certification by the Court of a Settlement Class under Fed. R. Civ. P. 23(b)(3) and under
the Fair Labor Standards Act (“FLSA”). The Class will consist of all persons who, within the
three-year period prior to the filing of the Lawsuit (that is, going back to November 8, 2015),
attended WWCS training run by Ferrigan or WWCS at a location owned or operated by Jeff
Wyler Auto.

        2.      Sub-Classes and Sub-Class Payments: Recognizing that not all members of the
Settlement Class were treated identically, the Parties have agreed to request that the Court certify
four different sub-classes. The Parties have also agreed, subject to court approval, to a proposed
settlement of the claims of each participating member of each sub-class, with the amount Jeff
Wyler Auto will pay each member of each sub-class described below. Identified Class Members
and Potential Class Members shall be assigned to the sub-classes described below pursuant to the
procedure described in Section 6(f) below.

2
 The parties understand any yellow-highlighted terms in this Agreement relate to specific information about the
Claims Administrator or the mailing of Notices, and that this specific information will be determined after the
Agreement has been signed.


                                                      3
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 4 of 49 PAGEID #: 298




               a.      “Sub-Class One” consists of all persons within the Settlement Class who
were hired by Jeff Wyler Auto and (1) who were reimbursed by Jeff Wyler Auto for a fee they
paid for participating in the WWCS training, or (2) who never paid any fee for the WWCS
training.
               Subject to the provisions of Section 2(e) and (f), Jeff Wyler Auto will provide
each member of Sub-Class One with a check in the amount of $672.30, minus lawful deductions
and withholdings, for which an IRS Form W-2 will be issued.

              b.       “Sub-Class Two” consists of all persons within the Settlement Class who
were hired by Jeff Wyler Auto and who paid a fee for the WWCS training but who were not
reimbursed for the fee by Jeff Wyler Auto.

               Subject to the provisions of Section 2(e) and (f), Jeff Wyler Auto will provide
each member of Sub-Class Two with a check in the amount of $672.30, minus lawful deductions
and withholdings, for which an IRS Form W-2 will be issued. Jeff Wyler will additionally
provide each member of Sub-Class Two with a check in the amount of $500 as reimbursement
for costs incurred during training conducted by WWCS, for which no tax documents shall be
issued.

               c.      “Sub-Class Three” consists of all persons within the Settlement Class who
were not hired by Jeff Wyler Auto and who paid a fee for the WWCS training but who were not
reimbursed for the fee by Jeff Wyler Auto.

               Subject to the provisions of Section 2(e) and (f), Jeff Wyler Auto will provide
each member of Sub-Class Three with a check in the amount of $672.30, minus lawful
deductions and withholdings, for which a form W-2 will be issued. Jeff Wyler will additionally
provide each member of Sub-Class Three with a check in the amount of $500 as reimbursement
for costs incurred during training conducted by WWCS, for which no tax documents shall be
issued. Jeff Wyler will additionally provide each member of Sub-Class Three with a check in the
amount of $2,400 meant to compensate the members of Sub-Class Three for non-economic
compensatory damages, for which a Form 1099 will be issued.

                d.      “Sub-Class Four” consists of all persons within the Settlement Class who
were not hired by Jeff Wyler Auto and who were reimbursed by Jeff Wyler Auto for the fee they
paid for participating in the WWCS training.

                Subject to the provisions of Section 2(e) and (f), Jeff Wyler Auto will provide
each member of Sub-Class Four with a check in the amount of $672.30, minus lawful deductions
and withholdings, for which a form W-2 will be issued. Jeff Wyler will additionally provide each
member of Sub-Class Four with a check in the amount of $2,400 meant to compensate the
members of Sub-Class Three for non-economic compensatory damages, for which a Form 1099
will be issued.




                                               4
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 5 of 49 PAGEID #: 299




              e.       Any Class Member who opts out of the settlement will not be paid any
amount in damages, and Jeff Wyler Auto will retain all funds to which that Class Member would
otherwise be entitled.

                 f.    The parties agree and acknowledge that after receiving a complaint from
Scott Bowden, who participated in a WWCS training class at a Jeff Wyler Auto location, the
U.S. Department of Labor Wage and Hour Division conducted an FLSA wage and hour
investigation into Jeff Wyler Auto’s pay practices with regard to the WWCS training classes
described in the Lawsuit. In order to resolve this investigation, Jeff Wyler Auto paid a total of
$16,906.00 to a total of 67 WWCS training class participants. The names of these individuals
and the payments they received are listed in the U.S. Department of Labor “Summary of Unpaid
Wages” form attached as Exhibit F. The parties agree that to the extent a Potential Class Member
is entitled to a $627.30 payment (minus lawful deductions and withholdings) under Section 2(a),
(b), (c), or (d), the Potential Class Members’ $627.30 payment shall be reduced by the gross
amount of any payment listed for that Potential Class Member in Exhibit F. This reduction is
necessary in order to prevent Potential Class Members who already received back wages
payments in connection with the Bowden matter from receiving a second recovery of the same
amount, and will ensure that all Potential Class Members receive a total of $627.30 in alleged
back wages payments.

               g.      No representations whatsoever regarding the tax implications of the
consideration payments described in this Section are being made or have been made by Class
Counsel, Defense Counsel, or Jeff Wyler Auto. In the event that any Named Plaintiff or any
Class Member fails to properly pay taxes on the above payments, the Named Plaintiff or the
Class Member shall indemnify and reimburse Jeff Wyler Auto for any resulting tax liability,
penalties, and/or interest that Jeff Wyler Auto is required to pay as a result of such individual’s
failure.

        3.     Incentive Award: In addition to any payment the Named Plaintiffs may receive
as members of the Settlement Class, Jeff Wyler Auto will provide each Named Plaintiff with an
additional payment in the amount of $2,000 as an incentive award, for which a Form 1099 will
be issued to each Named Plaintiff.

        4.      Attorneys’ Fees and Costs: Plaintiffs have asserted class action and collective
action claims arising from their employment relationship with Defendants, including claims
asserted under the Fair Labor Standards Act, the Ohio Constitution, Article II § 34a, and Ohio’s
Unfair Trade Practices Act, ORC 4165,01 et seq. (See Internal Revenue Code §§ 62(a)(20),
62(e)(4), 62(e)(18).) Under these claims, Class Counsel is entitled to a statutory/constitutional
award of attorneys’ fees and costs, which are payable directly to counsel and to which Class
Members themselves have no legal right to access or control. In compromise of Plaintiffs’ class
action and collective action claims and in addition to providing compensation to Class Members
as described above, Jeff Wyler Auto has agreed to pay attorneys’ fees and costs directly to Class
Counsel as authorized by the Fair Labor Standards Act, the Ohio Constitution and the Ohio
Deceptive Trade Practices Act. Class Counsel waives all claims to Attorneys’ Fees and Costs
under all other tort and contractual causes of action set forth in the Lawsuit.



                                                5
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 6 of 49 PAGEID #: 300




       Subject to Court approval of this Agreement, Jeff Wyler Auto agrees to pay Class
Counsel statutory/constitutionally authorized fees and costs in the amount of $175,000. Class
Counsel shall not seek any additional attorneys’ fees or costs from payments made by Jeff Wyler
Auto to class members.

      Class Counsel will file a motion with the Court for attorneys’ fees and costs. Jeff Wyler
Auto will not oppose an obligation to pay $175,000 in fees and costs to Class Counsel, which
amount Jeff Wyler Auto hereby agrees is fair and reasonable. In no event, however, shall Jeff
Wyler Auto be required to pay more than $175,000 in attorneys’ fees and costs to Class Counsel.

       Jeff Wyler Auto will pay directly to Burg Simpson Eldredge Hersh Jardine P.C. the
amount of Class Counsel attorneys’ fees and costs approved by the Court, not to exceed
$175,000. Said payment shall be made within 10 days of the Attorneys’ Fees Effective Date. The
payment by Jeff Wyler Auto of Attorneys’ Fees and costs hereunder shall constitute a full and
complete satisfaction of claims by Class Counsel against the Released Parties for Attorneys’
Fees and costs. Jeff Wyler Auto will report the payments of Attorneys’ Fees and costs to Class
Counsel using an IRS Form 1099.

         5.      Motion for Preliminary Certification and Conditional Approval of
Settlement Class: Within fourteen (14) calendar days of executing this Agreement, the Parties
shall file a joint motion:

               a.      requesting that the Court preliminarily certify the Settlement Class and
sub-classes pursuant to Fed. R. Civ. P. 23(a) and (b)(3) for the sole purpose of settlement;

               b.      requesting that the Court conditionally certify the Settlement Class and
sub-classes pursuant to 29 U.S.C. § 216(b) for the sole purpose of settlement;

              c.      requesting that the Court preliminarily approve the Agreement and its
terms pursuant to Fed. R. Civ. P. 23(e);

               d.     requesting that the Court approve as to form and content the proposed
Notice of Class Action Settlement and Fairness Hearing (“Notice”), attached as Exhibit C;

             e.    requesting that the Court approve as to form and content the proposed
Claim Form and FLSA Opt-In, attached as Exhibit D;

             f.      requesting that the Court approve as to form and content the proposed
Opt-Out Form, attached as Exhibit E;

               g.   requesting that the Court direct the mailing of the Notice, the Claim Form
and FLSA Opt-In, and the Opt-Out Form (collectively, “Notice Packet”) by first class mail to
Potential Class Members;

              h.     requesting that the Court set a deadline for objections;



                                               6
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 7 of 49 PAGEID #: 301




               i.     requesting that the Court set a date for the final fairness hearing;

               j.      requesting that the Court set a proposed deadline for the Court’s entry of
final judgment after the Fairness Hearing for this class and collective action settlement; and

               k.     requesting that the Court enter an Order as described in this Section 5.

       The Parties shall comply with any notice requirements under the Class Action Fairness
Act that may be applicable.

       6.      Notice to the Potential Class Members:

               a.     No later than fourteen (14) calendar days after the Court conditionally
certifies and preliminarily approves the Settlement Class and sub-classes, the Claims
Administrator will send all Potential Class Members the Court-approved Notice Packet,
substantially in the form attached hereto as Exhibits C, D, and E, including with any
modifications at the direction of the Court, by first-class mail and email (if an email address is
known). The parties will work with the Claims Administrator to identify addresses for the
Potential Class Members.

               b.     If the Notice Packet is returned to the Claims Administrator as
undeliverable, Claims Administrator shall attempt to locate a new address for that Potential Class
Member through reasonable means such as the National Change of Address program certified by
the United States Postal Service and other standard skip trace methods. If a new address is
located, the Claims Administrator shall resend the Notice Packet by first class mail. If the Claims
Administrator cannot locate a new address within five (5) calendar days of receiving an
undeliverable Notice Packet, the Claims Administrator will advise Class Counsel and counsel for
Jeff Wyler Auto.

               c.     Between the thirtieth and forty-fifth day after initially mailing/emailing
the Notice Packet, the Claims Administrator shall follow up with all Potential Class Members
that have not yet completed and returned the documents contained in their Notice Packet. The
Claims Administrator shall use one of the following methods to follow up with Potential Class
Members: phone call, email, text message, or letter.

               d.     Potential Class Members will have sixty (60) days after the initial mailing
of the Notice Packet to submit to the Claims Administrator their completed Claims Form, FLSA
Opt-In Form, and/or Opt-Out Form. The Claims Form, FLSA Opt-In Form, and the Opt-Out
Form must be postmarked (or received, in the case of an email) by the sixtieth day after the
documents were initially mailed to all Class Members.

                e.      A Claim Form will be considered “complete” if it contains responses to
Questions 1, 3, 4, 5, 7, and 8. A response indicating that the Potential Class Member does not
recall the answer to Question 8 (a) or 8 (b) does not render the Claim Form incomplete.
Similarly, the failure to provide a Social Security Number in response to Question No. 2 does not
render the Claim Form incomplete. The Parties agree that in the event that a Potential Class

                                                 7
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 8 of 49 PAGEID #: 302




Member fails to provide a Social Security Number and that Potential Class Member is
determined to be a Class Member, the parties will cooperate with each other and the Claims
Administrator to attempt to obtain a Social Security Number for that individual.

             f.       The Claims Administrator shall assign all of the Potential Class Members
who complete and return the Claim Form to Sub-Class One, Sub-Class Two, Sub-Class Three, or
Sub-Class Four, or to no sub-class. The Claims Administrator shall apply the following criteria
when making these assignments:

                     i.       If a Potential Class Member answers the questions on the Claim
Form as follows, that individual shall be assigned to Sub-Class One: (1) “yes” to Question 7, (2)
“yes” to Question 8(d), (3) “yes” to Question 8(e), and (4) “yes to Question 8(f).

                    ii.        If an Identified Class Member or Potential Class Member answers
the question on the Claim Form as follows, that individual shall be assigned to Sub-Class One:
(1) “yes” to Question 7, (2) “no” to Question 8(d), and (3) “yes” to Question 8(f).

                    iii.      If an Identified Class Member or Potential Class Member answers
the questions on the Claim Form as follows, that individual shall be assigned to Sub-Class Two:
(1) “yes” to Question 7, (2) “yes” to Question 8(d), (3) “no” to Question 8(e), and (4) “yes” to
Question 8(f).

                    iv.       If an Identified Class Member or Potential Class Member answers
the questions on the Claim Form as follows, that individual shall be assigned to Sub-Class Three:
(1) “yes” to Question 7, (2) “yes” to Question 8(d), (3) “no” to Question 8(e), and (4) “no” to
Question 8(f).

                     v.       If an Identified Class Member or Potential Class Member answers
the questions on the Claim Form as follows, that individual shall be assigned to Sub-Class Four:
(1) “yes” to Question 7, (2) “yes” to Question 8(d), (3) “yes” to Question 8(e), and (4) “no” to
Question 8(f).

                   vi.      The Claims Administrator shall not assign a Potential Class
Member to Sub-Class One, Sub-Class Two, Sub-Class Three, or Sub-Class Four, and shall
instead exclude such individuals from the Class entirely, if such individual answers “no” in
response to Question 7.

                   vii.       Potential Class Members who fail to return a completed Claim
Form shall not be included in the Class.

               g.     Within fourteen (14) calendar days following the expiration of the 60-day
period described in Section 6(d) above, the Claims Administrator shall supply a complete list of
all Potential Class Members who returned their completed Opt-In Forms and Claim Forms to
Class Counsel and Defense Counsel, along with a list of the Sub-Classes to which those
individuals have been assigned. Defense Counsel and Class Counsel shall have fourteen (14)
days from the date such list is received from the Claims Administrator to exchange any

                                               8
 Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 9 of 49 PAGEID #: 303




objections they may have to the inclusion of specific Potential Class Members in (1) the Class or
(2) in a specific sub-class.

               h.      Defense Counsel, on behalf of Jeff Wyler Auto, shall only object to the
inclusion of individuals in the Class if any one or more of the following conditions are met:

                     i.        The individual answers “No” in response to Question 7 on the
Claim Form;

                    ii.      If dates are provided in response to Question 8(a) on the Claim
Form, and those dates do not reasonably match the dates on which any WWCS training class
occurred at a Jeff Wyler Auto facility;

                   iii.     The location provided in response to Question 8(c) is not an actual
Jeff Wyler Auto dealership;

                  iv.       The location provided in response to Question 8(c) is not a location
where WWCS training was conducted, with the understanding that WWCS trainings were only
ever conducted at the following dealerships: Eastgate, Florence Buick GMC, Kings Nissan,
Lawrenceburg, and Columbus;

                      v.       Jeff Wyler Auto provides some other reasonable basis for
concluding that the individual’s answers to the questions on the Claim Form indicate that the
individual is not a proper Class Member.

               i.      Class Counsel shall be given the opportunity to respond to Jeff Wyler
Auto’s objections to the inclusion of Potential Class members in the Class. If Defense Counsel
and Class Counsel agree that a particular individual shall not be included in the Class, that
individual shall be excluded from the Class. If Defense Counsel and Class Counsel disagree on
whether a particular individual should be included in the Class, the parties shall bring the dispute
to the Magistrate Judge assigned to the Lawsuit for resolution.

               j.      Class Counsel and Defense Counsel shall only object to a Potential Class
Member’s inclusion into a specific sub-class if the Potential Class Member's Claim Form
responses require a different classification pursuant to the procedures outlined in Section 6(f)(i) –
(vii) of this Agreement. If Defense Counsel and Class Counsel are unable to agree as to a
Potential Class Member’s correct sub-class assignment, the parties shall bring the dispute to the
Magistrate Judge assigned to the Lawsuit for resolution.

       7.      Fairness Hearing; Objections; Opt-Outs; Binding Effect:

                a.     No later than five (5) days before the Fairness Hearing, the Parties shall
jointly file a motion:




                                                 9
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 10 of 49 PAGEID #: 304




                     i.       Requesting that the Court finally approve the Agreement and its
terms with respect to Fed. R. Civ. P. 23(a) and (b)(3) for the sole purpose of settlement,
including that the Court approve the Settlement Class;

                    ii.      Requesting that the Court finally certify the Settlement Class
pursuant to 29 U.S.C. § 216(b);

                    iii.      Addressing any objections that may have been raised by Class
Members;

                    iv.       Requesting that the Court enter final judgment.

                b.      Any Class Member may object to and opt out of the Rule 23 settlement,
provided that such objections are made in writing and filed with the Court and served on counsel
for the Parties no later than ten (10) days before the final fairness hearing. Such objection shall
not be valid unless it includes the information specified in the Opt-Out Form, Exhibit E. No
Class Member may be heard at the Fairness Hearing who has not complied with this
requirement. Any Class Member who fails to comply with this requirement will be deemed to
have waived any right to object and any objection to the Rule 23 settlement.

               c.      All Class Members will be bound by the final approval order, the
judgment, and the releases set forth in this Agreement. Unless they have timely asserted an
objection to this Agreement, all Class Members shall be deemed to have waived all objections
and opposition to the fairness, reasonableness and adequacy of the Rule 23 settlement. However,
no FLSA claims are released by any Class Member unless those class members (1) opt in to the
Lawsuit by filing an FLSA Opt-In Form, or (2) cash or deposit their settlement check in
accordance with this settlement.

                 d.      None of the Parties, their counsel, nor any person on their behalf, shall
seek to solicit or otherwise encourage anyone to object to the settlement, or appeal from any
order of the Court that is consistent with the terms of this settlement, or discourage participation
in the settlement claims process. Class Counsel, however, may advise class members how to
assert their right to object.

               e.      Upon receipt, counsel for the Parties shall promptly exchange with one
another and file with the Court copies of all objections and/or challenges to the Agreement or
any part thereof served on them.

        8.     Entry of Final Judgment: Following final approval of this Agreement as
specified herein, the Parties agree to file an Entry of Final Judgment with the Court on a form
supplied by Jeff Wyler Auto and agreed to by the Parties, which enters final judgment on the
merits and with prejudice as to any individual or Class claims which are released by this
Agreement, upon satisfaction of all payments and obligations hereunder. This Entry of Final
Judgment shall conclude the litigation of all claims in this case.




                                                10
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 11 of 49 PAGEID #: 305




       9.      Distribution of Settlement Payments to Class Members:

               a.     No later than the Effective Date, Jeff Wyler Auto shall: (1) provide the
Claims Administrator and Class Counsel with an individualized accounting of all payments to be
made to Class Members and (2) wire deposit all Class Member payments into an account
designated by the Claims Administrator.

              b.     Within twenty one (21) calendar days of the Effective Date, the Claims
Administrator shall mail payments by check to Class Members that are consistent with the
accounting provided by Jeff Wyler Auto.

               c.       The following language shall appear on the check sent to all Class
Members by the Claims Administrator: “By depositing or cashing this check, I affirm my release
of Jeff Wyler Automotive Family, Inc., and all Released Parties of all claims as defined in the
Agreement as approved by the Court in Davis, et al. v. World Wide Consulting Services, Inc., et
al., U.S. District Court for the Southern District of Ohio, Case No. 1:18-cv-00771 (“the
Lawsuit”), including but not limited to any claims I may have under the Fair Labor Standards
Act, from November 8, 2015 to the present. By depositing or cashing this check, I also consent
to join and opt in to the Lawsuit as defined in that same Agreement as a party-plaintiff pursuant
to 29 U.S.C. § 216(b). By depositing or cashing this check, I also affirm that I will not sue or
assert any claim, including but not limited to claims under the Fair Labor Standards Act, against
Jeff Wyler Automotive Family, Inc. or any of the Released Parties.”

               d.      Class Members shall have one hundred twenty (120) calendar days after
the date of mailing to cash their settlement checks.

                e.     If any checks are returned as undeliverable, the Claims Administrator shall
update Class Members’ last known mailing address through the National Change of Address
program certified by the United States Postal Service and other standard skip trace methods and
will re-send the check to the new address. If any redistributed checks are again returned as
undeliverable, their checks will be void and a stop-payment will be placed. In such event, those
Class Members will be deemed to have waived irrevocably any right in or claim to a settlement
share, but the Agreement nevertheless will be binding upon them.

               f.      If any Class Members do not cash their checks within 120 days after
mailing of the checks by the Claims Administrator and their check is not returned, their checks
will be void and a stop-payment will be placed.

       10.     Settlement Administration:

                a.      Named Plaintiffs have selected Archer Systems, LLC as the Claims
Administrator. Jeff Wyler Auto will pay all settlement administration costs and fees for Archer
Systems, LLC including all mailings. The Claims Administrator’s responsibilities to
communicate and handle the claims extend equally to all Parties. The Claims Administrator will
be available to report to the Court as requested.



                                               11
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 12 of 49 PAGEID #: 306




                b.    Jeff Wyler Auto will not be obligated at any stage to fund any efforts by
the Claims Administrator to engage investigative services to locate Class Members (whether
Known Class Members or Potential Class Members), however the Claims Administrator shall be
authorized to expend resources to locate Potential Class Members through other means,
including but not limited to internet search tools, telephone directories, and by use of the
National Change of Address program certified by the United States Postal Service and other
standard skip trace methods or as updated by Class Counsel.

               c.       Communications by the Claims Administrator shall be made with the
representatives of all Parties.

        11.    Mutual Full Cooperation: The Parties agree to fully cooperate with each other to
accomplish the terms of this Agreement, including but not limited to, execution of such
documents and to take such other action as may be reasonably necessary to implement the terms
of this Agreement. The Parties shall use their best efforts, including all efforts contemplated by
this Agreement and any other efforts that may become necessary by order of the Court, or
otherwise, to effectuate this Agreement and the terms set forth herein. As soon as practicable
after execution of this Agreement and after completion of the collective action opt-in process
described below, Class Counsel shall, with the assistance and cooperation of Jeff Wyler Auto
and their counsel, take all necessary steps to secure the Court’s approval of this Agreement.

       12.     Potential Voiding of the Agreement:

               a.    A failure of the Court to approve any material condition of this Agreement
which affects a fundamental change of the Parties’ settlement shall render the entire Agreement
voidable and unenforceable as to all Parties herein at the option of the party adversely affected
thereby.

                b.     If this Agreement is voided under this Section or otherwise, this
Agreement shall have no force or effect; all negotiations, statements and proceedings related
thereto shall be without prejudice to the rights of any party, all of whom shall be restored to their
respective positions in the Lawsuit prior to the settlement; and neither this Agreement nor any
ancillary documents, actions, or filings the Parties agreed to shall be admissible or offered into
evidence in the lawsuit or any other action for any purpose.

       13.     Release of Claims:

               a.     Upon the Effective Date (and except as to such rights or claims as may be
created by this Agreement), Named Plaintiffs and all Class Members fully release and discharge
Jeff Wyler Auto and the Released Parties from any and all claims, debts, penalties, liabilities,
demands, obligations, guarantees, costs, expenses, attorneys’ fees, damages, actions, or causes of
action of whatever kind or nature, whether arising under any federal, state, or local law, whether
known or unknown, that were alleged or that reasonably arise out of the acts alleged in the
Complaint filed in the Lawsuit, which includes but is not limited to all claims for back wages,
and including associated liquidated damages, interest, and penalty claims that were asserted or
could have been asserted in this Lawsuit under state or federal law between November 8, 2015

                                                 12
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 13 of 49 PAGEID #: 307




and the Effective Date. This release includes but is not limited to all claims related to any alleged
failure to pay minimum wages under the Ohio Constitution or Ohio statutory law, state common
law, and pursuant to wage contract claims. This release also includes but is not limited to any
claims for breach of contract, fraud, unjust enrichment, negligent misrepresentation, invasion of
privacy, intrusion upon seclusion, any violation of the Ohio Deceptive Trade Practices Act,
conspiracy, conversion, and/or any violation of the Ohio Prompt Pay Act. Class Members do not
release any claims that cannot be released by law, including but not limited to workers’
compensation claims.

              b.      Notwithstanding the foregoing, no Fair Labor Standards Act claims are
released by any Class Members unless a Class Member submits to the Claims Administrator an
FLSA Opt-In Form or cashes or deposits the Class Member’s settlement check in accordance
with this Agreement. If Class Members submit an FLSA Opt-In Form or cash or deposit their
settlement check, those Class Members shall release and discharge any and all Fair Labor
Standards Act claims they may have against Jeff Wyler Auto and the Released Parties.

         14.   No Admission of Liability: Nothing contained herein, nor the consummation of
this Agreement, is to be construed or deemed an admission of liability, culpability, negligence, or
wrongdoing on the part of Jeff Wyler Auto or any Released Parties. Each of the Parties hereto
has entered into this Agreement with the intention to avoid further disputes and litigation with
the attendant inconvenience and expenses. In particular, and without limiting the generality of
the foregoing, nothing in this Agreement shall be offered or construed as an admission of
liability, wrongdoing, impropriety, responsibility or fault whatsoever by Jeff Wyler Auto or
Released Parties, who expressly deny any liability, wrongdoing, impropriety, responsibility or
fault whatsoever.

        15.    Thorough Investigation/Reasonable and Fair Settlement: Class Counsel have
conducted a thorough investigation into the facts of the Lawsuit, and have diligently pursued
investigation and prosecution of Class Members’ claims against Jeff Wyler Auto. Based on their
own independent investigation and evaluation, Class Counsel is of the opinion that the settlement
with Jeff Wyler Auto for the consideration and on the terms set forth in this Agreement is fair,
reasonable, adequate, and in the best interest of the Class in light of all known facts and
circumstances, including the risk of significant delay, the risk of loss or limited recovery, and the
defenses asserted by Jeff Wyler Auto, both on the merits and with respect to class certification.
Jeff Wyler Auto and Jeff Wyler Auto’s counsel also agree the settlement as stated in this
Agreement is reasonable and fair.

        16.    Parties’ Authority: The signatories hereby represent that they are fully
authorized to enter into this Agreement and bind the Parties hereto to the terms and conditions
hereof.

       17.     Enforcement Actions: This Agreement is fully enforceable in the U.S. District
Court for the Southern District of Ohio before the Honorable Michael R. Barrett, or such judge
as may be designated in his stead by the procedures of the Court, who shall retain jurisdiction to
enforce this Agreement.



                                                 13
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 14 of 49 PAGEID #: 308




        18.    Notices: Unless otherwise specifically provided herein, all notices, demands, or
other communications given hereunder by the Parties to this Agreement shall be in writing and
shall be addressed as follows:

               To Plaintiff:   David C. Harman
                               Janet Gilligan Abaray
                               BURG SIMPSON
                               ELDREDGE HERSH & JARDINE, PC
                               dharman@burgsimpson.com
                               jabaray@burgsimpson.com
                               201 E 5th St., Suite 1340
                               Cincinnati, Ohio 45202
                               Tel: (513) 852-5600
                               Fax: (513) 852-5611

                               Matthew Miller-Novak
                               GODBEY LAW
                               matt@godbeylaw.com
                               708 Walnut St., Suite 600
                               Cincinnati, Ohio 45202
                               Tel: (513) 241-6650

       To Jeff Wyler Auto:     David Kirsten Montgomery
                               Matthew Richard Byrne
                               JACKSON LEWIS, P.C.
                               david.montgomery@jacksonlewis.com
                               matthew.byrne@jacksonlewis.com
                               201 E. Fifth St, 26th Floor
                               Cincinnati, Ohio 45202
                               Tel: (513) 898-0050
                               Fax: (513) 898-0051

        19.     Medicare Disclaimer. The Named Plaintiffs affirm that as of the date the Named
Plaintiffs sign this Agreement, the Named Plaintiffs are not Medicare eligible (i.e., are not 65
years of age or older; are not suffering from end stage renal failure; have not received Social
Security Disability Insurance benefits for 24 months or longer, etc.). Nonetheless, if the Centers
for Medicare & Medicaid Services and/or any related agency representing Medicare’s interests
(“CMS”) determine that Medicare has an interest in the payment to the Named Plaintiffs under
this settlement, the Named Plaintiffs agree to indemnify, defend, and hold Jeff Wyler Auto and
the other Released Parties harmless from any action by CMS relating to medical expenses of the
Named Plaintiffs. The Named Plaintiffs agree to reasonably cooperate with Jeff Wyler Auto and
the Released Parties upon request with respect to any claim that CMS may make and for which
the Named Plaintiffs are required to indemnify Jeff Wyler Auto and the Released Parties under
this Section 19. Further, the Named Plaintiffs agree to waive any and all future actions against
Jeff Wyler Auto and the Released Parties for any private cause of action for damages pursuant to
42 U.S.C. § 1395y(b)(3)(A).

                                               14
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 15 of 49 PAGEID #: 309




        20.   Construction: The Parties hereto agree that the terms and conditions of this
Agreement are the result of lengthy, intensive, arm’s length negotiations between the Parties and
that the Agreement shall not be construed in favor of or against any Party by reason of the extent
to which any party or his or her or its counsel participated in the drafting of this Agreement.

        21.    Captions and Interpretations: Section titles or captions contained herein are
inserted as a matter of convenience and for reference, and in no way define, limit, extend, or
describe the scope of this Agreement or any provision hereof. Each term of this Agreement is
contractual and not merely a recital.

        22.     Modification: This Agreement may not be changed, altered, or modified except
in writing and signed by the Parties hereto, and approved by the Court. This Agreement may not
be discharged except by performance in accordance with its terms or by a writing signed by the
Parties hereto.

        23.    Integration Clause: This Agreement constitutes the entire agreement between
the Parties relating to the settlement and transaction contemplated hereby, and all prior or
contemporaneous agreements, understandings, representations, and statements, whether oral or
written and whether by a party or such party’s legal counsel, agreed to by the Parties in this
matter, are merged herein. No rights hereunder may be waived except in writing.

        24.     No Prior Assignments: This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, trustees, executors, administrators, and
successors. The Parties hereto represent, covenant, and warrant that they have not directly or
indirectly, assigned, transferred, encumbered, or purported to assign, transfer, or encumber to
any person or entity any portion of any liability, claim, demand, action, cause of action, or rights
herein released and discharged except as set forth herein.

       25.     Class Counsel Signatories: It is agreed that because the Class Members are so
numerous, it is impossible or impractical and not required to have each Class Member execute
this Agreement. The Notice will advise all Class Members of the binding nature of the release
and such shall have the same force and effect as if this Agreement were executed by each Class
Member.

       26.    Publicity: Parties shall not issue any press release about the Agreement or its
terms. The Parties shall respond to employees or media only with the acknowledgment that “the
matter was amicably resolved.”

        27.    Counterparts: This Agreement may be executed in counterparts, and when each
party has signed and delivered at least one such counterpart, each counterpart shall be deemed an
original, and, when taken together with other signed counterparts, shall constitute one
Agreement, which shall be binding upon and effective as to all Parties. Signatures sent by
facsimile machine or scanned signatures in Portable Document Format sent by email shall be
deemed original signatures.



                                                15
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 16 of 49 PAGEID #: 310
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 17 of 49 PAGEID #: 311
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 18 of 49 PAGEID #: 312
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 19 of 49 PAGEID #: 313




                 EXHIBIT A
           List of Identified Class
                  Members
1. Brock Abdon              36. Jeffrey Davis            71. Princeton Hinkston
2. Justin Akindele          37. Kelby Davis              72. John Holcomb
3. Isaac Alexander          38. Jamie Deese              73. Douglas Hoover
4. Skyler Anderson          39. Mamadou Diaw             74. Marsha Hunt
5. Dallas Ash               40. Samantha Dorgelo         75. Charles Hutton
6. Caleb Avendano           41. James Dudash             76. Michael Ivkovic
7. Stephen Babayemi         42. Nicholas Eads            77. Rebecca Jackson
8. Michael Baker            43. David Eastham            78. `Keyse Jama
9. Derrick Baltrusch        44. Austin Everson           79. Dorian Jorgensen
10. Benjamin Barker         45. Matthew Farrer           80. Nicholas Kaiser
11. Corey Barr              46. Clark Finley             81. Renee Kamphaus
12. Matthew Battaglia       47. Timothy Fischer          82. Ian Kasyoka
13. Robert Bauer, Jr.       48. Jesse Fite               83. Donald King, Jr.
14. Jeffrey Becker          49. Gabrielle Flick          84. Jerome Lang
15. Shanequis Behenan       50. Shane Foley              85. Christina Lee
16. Regina Berry            51. Thomas Foltz             86. Terry Long
17. Bradford Blevins        52. Natalie Ford             87. Deanna Love
18. Scott Bowden            53. Alexis Fulton            88. William Loyd
19. Richard Bowen           54. Tiffany Garner           89. Rebecca Martin
20. Kevin Brayshaw          55. Steven Genetti           90. Darnell Mason
21. Devon Brent             56. Joshua Giacin            91. Austin Masters
22. Nina Brock              57. Christopher Gilliam      92. Samuel Mastin
23. Michael Brown           58. Ryan Goens               93. Leroy McDonald
24. Tucker Browning         59. John Gorley              94. Justin McElwee
25. Jay Butler              60. Adam Hamilton            95. John McGoff
26. Adam Cain               61. Tyler Harbottle          96. Benjamin McHenry
27. Tiffany Carroll         62. Chad Harrington          97. Kevin Meier
28. Rachel Childers         63. Edward Harris            98. Thomas Mercer
29. Taylor Clark            64. Stacie Hasenmyer         99. Jordan Meyer
30. Kayden Clark            65. Jace Hasskew             100. Kenneth Meyer
31. Nathaniel Clark         66. Thomas Herald            101. Terry Miller
32. Derek Collins           67. Rashaad Hill             102. Christina Moore
33. Haylee Cousino          68. Alexa Hill               103. David Morgan
34. Dajuan Darling          69. Duke Hilsercop           104. Jack Morrison
35. Alex Datro              70. Allison Hilton           105. Anthony Murrell

                                        17
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 20 of 49 PAGEID #: 314




106.   Gaige Naes           127.   Patrina Russo         148.   Christian Taylor
107.   Shawn Napier         128.   Christopher           149.   Scott Thompson
108.   Andrew                      Saddler, Sr.          150.   Michael Tucker
       Neumeister           129.   Damian Santorelli     151.   Isiah Vaughn
109.   Kathy Newton         130.   John Schmidt          152.   Mark Vorhees
110.   Brandon Niehaus      131.   Matthew Schmitz       153.   Jesse Wanstrath
111.   Leif Olson           132.   Anna Schultes         154.   Alexander Warning
112.   Charles Osborne      133.   Vincent Selby, Jr.    155.   Benjamin
113.   Thomas Osborne       134.   Scott Shank                  Washington
114.   Xavier Parsons       135.   Idan Shenhav          156.   Bryan Weimer
115.   Trev Patton          136.   Dominique             157.   Breian West
116.   Hannah Peacock              Smallwood             158.   Daivoghn
117.   Djordje Popovic      137.   Molly Smith                  Whitfield
118.   Cindy Powell         138.   Zachary Smith         159.   Jeremy Wiford
119.   Zachary Pracht       139.   Elizabeth Smith       160.   Mark Wilder
120.   Dean Ratejasak       140.   Lacey Smith           161.   Kyle Williams
121.   Robert Rein          141.   Bryan Soper           162.   Audrey Williams
122.   Eric Rice            142.   Hayley South          163.   Zachary Wilson
123.   Brittany Richey      143.   Benjamin Sovilla      164.   Ryan Winter
124.   Stephanie            144.   Charles Steele        165.   Keith Wires
       Robinson             145.   Brian Steenhoek       166.   Broderick Wolf
125.   Teresa Rogers        146.   Rachel Swaitti        167.   Mark Woods
126.   Joshua Rose          147.   Kevin Swallen         168.   Kyle Yocum




                                       18
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 21 of 49 PAGEID #: 315




                   EXHIBIT B
              List of Possible Class
                    Members
1. Brandon Adamson          37. Melissa Eilerman         72. Elizabeth Kline
2. William Armstron         38. Uriel Esparza            73. Jessica Knox
3. Joe Baker                39. Justin Flynn             74. Emily C. Kordenbrock
4. Taylor Ballinger         40. Ricardo Foggie           75. Andrew Layman
5. Travis Barnes            41. John Freebairn           76. Shana Lewis
6. Brent Behymer            42. James Friedhoff          77. Emma Litchfield
7. Randy Bininger           43. Aaron Frisk              78. Joe N. Lowe
8. Christopher Bock         44. Zachary Fromm            79. Richard Lusk
9. Jeffrey Botts            45. Reagan Fulton            80. Jacob Mahan
10. Brandon Boyd            46. Jason Gaines             81. Jacob Manor
11. Brandon Bressler        47. Charles Gandy            82. Billy Marion
12. Claybourne Brezinski    48. Justin V. Glass          83. Ashley May
13. Christopher Bricker     49. Angela Godberry          84. Levar McCollum
14. Mark Brown              50. Jonathan Gonzalez        85. Steven McCoy
15. Benjamin Bruner         51. Tyler Grefer             86. Nicholas McHargue
16. Jonte Bryant            52. Robert L. Grivetti       87. Cory Meade
17. Jared Burden            53. Brandon Grubbs           88. Bryan Metzger
18. Devyn Burke             54. Samuel J. Hall           89. Clark Meyer
19. Tyler Buschard          55. Richard Hargett          90. Justin B. Miller
20. Shane Christeren        56. Davon Harris             91. Marc Miller
21. Samuel C. Coats         57. Aaron Heirdorf           92. Vernel Miller
22. Danielle Cohill         58. William Helpenstien      93. Elijah Monhollen
23. Cameron Coleman         59. Austin Hensley           94. James Moore
24. John Cooper             60. Gabrilla Hodge           95. Jerame J. Morehead
25. Christopher Cornett     61. Christopher M.           96. Crystal Morgan
26. Stanley Coveleskie          Hoffman                  97. Danielle Morrow
27. Paul Crary              62. Kylie Hogl               98. Barry Mullins
28. Justin Cunningham       63. Jonathan Holden          99. Terry Napier
29. Jordan Daughterty       64. Jordan Iles              100. Matthew Newman
30. James Davidson          65. Devin R. Ivey            101. Orion Norman
31. Keith Davis             66. Desiree Johnson          102. Morgan Orosco
32. Timothy Davis           67. Derrick Jordan           103. Randall K. Parker
33. Roy Dillmore            68. Samantha Kaye            104. Mathew Parker
34. David Downer            69. Racheal Kendrick         105. Kyron Payne
35. Tonya Dubin             70. Timothy King             106. Nicholas Phillips
36. David Eichelberger      71. Alexandria Klette        107. Travis R. Piccirillo

                                       19
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 22 of 49 PAGEID #: 316




108. Gabriel Pigman         125. Robin Smith             142. Max Vangrad
109. Cody Poff              126. Troy Smith              143. Maranda Walling
110. Stephen Pope           127. Erique Smith            144. William L. Walton
111. Christopher Potts      128. Breanna S.              145. Natalie Weaver
112. Thomas Prichard           Smotherman                146. Brandon Weber
113. Justin Puckett         129. Michael Spradlin        147. John West
114. Kody Puckett           130. Andrew Steigert         148. Logan West
115. Michael Puthoff        131. Raymond Stevens         149. Jonathan West
116. Troy Purcell           132. Debralyn Stratton       150. Joshua Whalen
117. Avery Purkiser         133. Johnathan Stripling     151. Chester Williams
118. Bradley Rymarquis      134. Jordan Taylor           152. Joseph Wirth
119. Jeffrey Saag           135. Dana Thornburg          153. Richard Wisecarver
120. Nathan Sebastian       136. Hunter Tidball          154. Kelsey Witt
121. Michael Sharp          137. Richard Toepler         155. Katelyn
122. Thomas Sholler         138. William Tolson             Woglesworth
123. Jeffrey Sickles        139. Adam Torbeck            156. Cashmere Wright
124. Christopher            140. Joseph Townsend
   Simpson                  141. Nataniel Trent




                                       20
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 23 of 49 PAGEID #: 317




             EXHIBIT C
        Notice of Class Action
       Settlement and Fairness
               Hearing




                                      21
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 24 of 49 PAGEID #: 318




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION (CINCINNATI)

JEFFREY DAVIS, et al.                          :        Case No. 1:18-cv-00771
                                               :
v.                                             :        Judge Michael R. Barrett
                                               :
WORLD WIDE CONSULTING                          :
SERVICES, INC., et al.                         :
                                               :

       NOTICE OF CLASS ACTION SETTLEMENT AND FAIRNESS HEARING


 This Notice has been authorized by a Federal Court. This is not a solicitation from a lawyer.

This Notice concerns a proposed class and collective action settlement in a lawsuit, Jeffrey
Davis, et al. v. World Wide Consulting Services, Inc., et al., U.S. District Court for the Southern
District of Ohio, Case No. 1:18-cv-00771 (“the Lawsuit”). Judge Michael R. Barrett of the
United States District Court for the Southern District of Ohio is overseeing this lawsuit. Judge
Barrett has ordered that this Notice be sent to you.

You are receiving this Notice because you are a Potential Class Member. Based on an
investigation it has been determined that you were an employee, job applicant, or potential
applicant of Jeff Wyler Automotive Family, Inc. (“Jeff Wyler Auto”) who may have participated
in a sales training class conducted by World Wide Consulting Services (“WWCS”) and/or Peter
D. Ferrigan at a Jeff Wyler Auto facility between November 8, 2015 and the present.

The Lawsuit claims that Jeff Wyler Auto should have paid individuals who participated in the
WWCS training class for the time they spent in the WWCS training class, that Jeff Wyler Auto
should have reimbursed those individuals for certain expenses associated with the WWCS
training class, and that Jeff Wyler Auto engaged in fraud by promising to hire training class
participants but failing to do so. The Lawsuit also claims that Jeff Wyler Auto collected various
personality data, private health information, and other personally identifying information from
WWCS training class participants in violation of federal and Ohio law. Jeff Wyler Auto denies
any allegations of improper pay practices and other wrongdoing but has agreed to settle this
matter to avoid the disruption and expense associated with further litigation.

Individuals who are properly included in the Settlement Class include:

       All persons who within the three year period prior to the filing of the Complaint
       (that is, going back to November 8, 2015) attended training and/or orientation run
       by Peter D. Ferrigan and/or World Wide Consulting Services at a location owned
       or operated by Jeff Wyler Auto.



                                                   22
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 25 of 49 PAGEID #: 319
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 26 of 49 PAGEID #: 320
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 27 of 49 PAGEID #: 321
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 28 of 49 PAGEID #: 322




                  check in the amount of $672.30, minus lawful deductions and withholdings.
                  Jeff Wyler Auto will issue a Form W-2 to all members of Sub-Class One who
                  receive this payment.

              b. “Sub-Class Two” consists of all persons within the Settlement Class who were
                 hired by Jeff Wyler Auto and who paid a fee for the WWCS training but who
                 were not reimbursed for the fee by Jeff Wyler Auto. Individuals in Sub-Class
                 Two will receive a check in the amount of $672.30, minus lawful deductions
                 and withholdings, for which a Form W-2 will be issued. Individuals in Sub-
                 Class Two will also receive a check in the amount of $500 as reimbursement
                 for costs incurred during training conducted by WWCS, for which no tax
                 documents shall be issued.

              c. “Sub-Class Three” consists of all persons within the Settlement Class who
                 were not hired by Jeff Wyler Auto and who paid a fee for the WWCS training
                 but who were not reimbursed for the fee by Jeff Wyler Auto. Individuals in
                 Sub-Class Three will receive a check in the amount of $673.30, minus lawful
                 deductions and withholdings, for which an IRS Form W-2 will be issued.
                 Individuals in Sub-Class Three will also receive a check in the amount of
                 $500 as reimbursement for costs incurred during training conducted by
                 WWCS, for which no tax documents shall be issued. Individuals in Sub-Class
                 Three will also receive a check for $2,400 meant to compensate the members
                 of Sub-Class Three for non-economic compensatory damages, for which an
                 IRS Form 1099 will be issued.

              d. “Sub-Class Four” consists of all persons within the Settlement Class who
                 were not hired by Jeff Wyler Auto and who were reimbursed by Jeff Wyler
                 Auto for the fee they paid for participating in the WWCS training. Individuals
                 in Sub-Class Four will receive a check in the amount of $672.30, minus
                 lawful deductions and withholdings, for which an IRS Form W-2 will be
                 issued. Individuals in Sub-Class Four will also receive a check in the amount
                 of $2,400 meant to compensate the members of Sub-Class Four for non-
                 economic compensatory damages, for which an IRS Form 1099 will be
                 issued.

These payments would encompass all claims for damages from November 8, 2015 to the present.
In addition, Jeff Wyler Auto has agreed to pay a service award of $2,000 each to Named
Plaintiffs Jeffrey Davis and Tiffany Carroll.

Based on the answers you submit on your Claim Form, the Claims Administrator will determine
whether you are a member of the Settlement Class and if so, which Sub-Class you are a part of.

How can I make my claim?

To make your claim, you must complete the enclosed Claim Form. The parties also request,
that you sign FLSA Opt-In at the end of the Claim Form. You may return the Claim Form and

                                             26
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 29 of 49 PAGEID #: 323




FLSA Opt-In by fax, e-mail or mail to [insert email address and fax and toll free number]. In
order to be considered a Class Member, you must return the completed Claim Form on or before
_______________, 2020.

If it is determined that you are a member of the Settlement Class, a check for your share of the
settlement will be mailed to you. It is important that you tell the Claims Administrator if you
move or your address has changed.

How long do I have to cash my check?

Your settlement check will have a date on it. The settlement check will be valid for one hundred
twenty (120) days, unless the check is returned due to a bad address, in which case, the check
will be reissued. You will have 120 days from that date to cash your check.

If you lose your check or it is damaged in the mail, contact the Claims Administrator. You may
be able to have it reissued, provided you ask within the 120 day time period.

If you do not cash your check within 120 days of the date it was issued, your money will go back
to Jeff Wyler Auto.

Will I owe any taxes?

The amounts you receive for unpaid wages will be wage income and subject to normal payroll
tax withholding and W-2 reporting. These deductions will be taken out of your settlement check.
The amounts you receive for unreimbursed expenses, if any, will not be taxed. You will receive
an IRS Form 1099 for any other amounts you receive. If you have questions about the tax
consequences of any of these payments to you, you should consult with an accountant or other
tax advisor.

What rights am I giving up by agreeing to the settlement?

You will give up any right to file a separate lawsuit alleging the same or similar claims as this
Lawsuit under federal or Ohio law, based on any actions that occurred from November 8, 2015
to the present if you agree to the settlement and cash your settlement check.

In order to retain any federal claim for unpaid wages or unreimbursed expenses, you must not
cash the settlement check. In order to retain any Ohio claims brought in the Lawsuit, you must
submit the Opt-Out Form.

If you participate in the settlement, you also agree to fully release and discharge Jeff Wyler Auto
and the Released Parties from any and all claims, debts, penalties, liabilities, demands,
obligations, guarantees, costs, expenses, attorneys’ fees, damages, actions, or causes of action of
whatever kind or nature, whether arising under any federal, state, or local law, whether known or
unknown, that were alleged or that reasonably arise out of the acts alleged in the Complaint filed
in the Lawsuit, which includes but is not limited to all claims for back wages, and including
associated liquidated damages, interest, and penalty claims that were asserted or that could have

                                                27
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 30 of 49 PAGEID #: 324
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 31 of 49 PAGEID #: 325
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 32 of 49 PAGEID #: 326
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 33 of 49 PAGEID #: 327




        EXHIBIT D
 Claim Form and FLSA Opt-
            In




                                      31
    Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 34 of 49 PAGEID #: 328




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION (CINCINNATI)

JEFFREY DAVIS, et al.                                  :        Case No. 1:18-cv-00771
                                                       :
v.                                                     :        Judge Michael R. Barrett
                                                       :
WORLD WIDE CONSULTING                                  :
SERVICES, INC., et al.                                 :
                                                       :

                           CLAIM FORM AND FLSA OPT-IN

In order to determine whether you are in the Settlement Class in Jeffrey Davis, et al. v.
World Wide Consulting Services, Inc., et al., a lawsuit currently pending in the U.S. District
Court for the Southern District of Ohio, please provide your answers to the following
questions. Your completed, signed Claim Form must be sent to the Claims Administrator
and postmarked by [date]. If you do not complete and return the Claim Form postmarked
by [date], you will not be included in the Settlement Class. If you return the Claim Form
postmarked by [date], your answers will be used to evaluate whether you are a member of
the Settlement Class and the amount of compensation you are entitled to under the
settlement, if any. If you are determined to be a member of the Settlement Class, you may
receive a separate communication in the future with additional information.

      1) Full Legal Name: ____________________________________________

      2) Social Security Number3: ______________________________________

      3) Date of Birth4: _______________________________________________

      4) Home Address: ______________________________________________

      5) Telephone Number: __________________________________________

      6) Email Address: ______________________________________________

3
  Your Social Security number will be kept confidential. This information is needed for accounting and tax purposes
if you are determined to be a member of the class and if a settlement check is issued to you. For example, if you are
determined to be a Class Member eligible for a settlement payment, for which an IRS Form 1099 is to be issued and
you have not provided your Social Security number, the payment may be subject to certain taxes that would not
apply if you had provided your Social Security Number. Your Social Security number will be kept confidential.
4
  Your date of birth will be kept confidential. This information is needed for accounting and tax purposes if you are
determined to be a member of the class and if a settlement check is issued to you. Your date of birth will be kept
confidential.


                                                           32
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 35 of 49 PAGEID #: 329




   7) Did you participate in a multi-day sales training class at a Jeff Wyler Auto location as
      part of the Jeff Wyler Auto hiring process?

              Yes _________          No _________

   8) If your answer to Question #7 is “yes,” please answer the following questions to the best
      of your recollection:

          a. On what dates did you participate in the sales training class?

                      ______________________

          b. What is the name of the individual/trainer who led your sales training class?

                      _______________________

          c. At what Jeff Wyler dealership/location did your sales training class take place?
             (Check one)

                    Eastgate                                Columbus

                    Florence Buick GMC                      Lawrenceburg

                    Kings Nissan                            Other:_________________________

          d. Were you required to pay for the training materials used in the sales training
             class?

                      Yes _________         No _________

          e. Were you ever reimbursed by Jeff Wyler Auto for your payment for the training
             materials used in the sales training class?

                      Yes _________         No _________

          f. Were you hired by Jeff Wyler Auto after completing the sales training class?

                      Yes _________         No _________

*****************************************************************************




                                               33
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 36 of 49 PAGEID #: 330




 DECLARATION UNDER PENALTY OF PERJURY PURSUANT TO 28 U.S.C. § 1746
                VERIFYING CLAIM FORM ANSWERS

       I am of legal age and competent to testify on the matters stated below.

       1.       I have personal knowledge of the facts stated in my answers to the Claim Form

stated above.

       2.       My above answers to the Claim Form’s prompts and questions are true and

correct to the best of my knowledge.

       3.       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and accurate.


                                                    Signature


                                                    Printed Full Legal Name


                                                    Date

*****************************************************************************




                                               34
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 37 of 49 PAGEID #: 331




                                    FLSA OPT-IN

BY SIGNING BELOW, YOU AGREE TO RELEASE YOUR CLAIMS AGAINST JEFF
 WYLER AUTOMOTIVE FAMILY, INC., UNDER THE FAIR LABOR STANDARDS
ACT, 29 U.S.C. § 216. YOU WILL ALSO RELEASE THOSE CLAIMS IF YOU DO NOT
SIGN BELOW BUT YOU LATER DEPOSIT OR CASH ANY SETTLEMENT CHECK
                        YOU MAY RECEIVE IN THIS CASE.

******************************************************************************

Class Member Name
Address
City, State, Zip

        I hereby consent to make a claim under the Fair Labor Standards Act, 29 U.S.C. Section
216, et seq., to recover wages I believe are owed to me, in the above-captioned matter.


Date: __________________________                  ___________________________________
                                                  Signature

                                                  ___________________________________
                                                               Print Name




                                             35
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 38 of 49 PAGEID #: 332




                     EXHIBIT E
                    Opt-Out Form




                                      36
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 39 of 49 PAGEID #: 333




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (CINCINNATI)

JEFFREY DAVIS, et al.                           :        Case No. 1:18-cv-00771
                                                :
v.                                              :        Judge Michael R. Barrett
                                                :
WORLD WIDE CONSULTING                           :
SERVICES, INC., et al.                          :
                                                :

                                     OPT-OUT FORM

  IF YOU DO NOT WISH TO PARTICIPATE IN THE SETTLEMENT, PLEASE
COMPLETE THIS FORM AND SUBMIT THE COMPLETED FORM, POSTMARKED
                NO LATER THAN [INSERT DATE], TO:

                                ARCHER SYSTEMS, LLC
                          [CLAIMS ADMINISTRATOR ADDRESS]

        IF YOU SUBMIT THIS FORM, YOU WILL NOT BE INCLUDED IN THE
         SETTLEMENT AND WILL NOT BE ENTITLED TO ANY MONETARY
                             COMPENSATION.

******************************************************************************

I hereby declare as follows:

       I am a member of the Settlement Class defined in the Notice of Class Action Settlement
and Fairness Hearing I received in the mail.

        I wish to be excluded from the Settlement Class described in the Notice of Class Action
Settlement and Fairness Hearing, and I do not want to participate in the proposed settlement
described therein. I understand that I will NOT receive any money from the settlement if I sign
and return this form. I also understand that I will retain all rights under federal and state law
regarding the claims that are the basis of this lawsuit as described in the Notice if I sign and
return this form. I also understand that if I do not submit this form, I will release all rights under
state law regarding the claims that are the basis of this lawsuit as described in the Notice.




                                                    37
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 40 of 49 PAGEID #: 334




      I declare that the foregoing and the information provided below is true and correct.

Dated: __________________                 __________________________________________
                                                          (Signature)

                                          __________________________________________
                                                  (Typed or Printed Full Name)

                                          __________________________________________
                                                           (Address)

                                          __________________________________________
                                                     (City, State, Zip Code)

                                          __________________________________________
                                             (Telephone Number, Including Area Code)




                                              38
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 41 of 49 PAGEID #: 335




         EXHIBIT F
  U.S. Department of Labor
“Summary of Unpaid Wages”
           Form




                                      39
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 42 of 49 PAGEID #: 336
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 43 of 49 PAGEID #: 337
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 44 of 49 PAGEID #: 338
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 45 of 49 PAGEID #: 339
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 46 of 49 PAGEID #: 340
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 47 of 49 PAGEID #: 341
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 48 of 49 PAGEID #: 342
Case: 1:18-cv-00771-MRB Doc #: 43-2 Filed: 07/10/20 Page: 49 of 49 PAGEID #: 343
